department of the treasury nwasuincron bc c e apr - tax exempt and government entities pwvision uniform issue list se t ep fat legend taxpayer a qu amount d a savings account e bank b a company h fg ra x company w -ap dear vr a in a letter dated date and date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was terminated from employment from company h in september company h told taxpayer a that he would have to sell shares of company h stock in the qualified_plan which contained a code sec_401 arrangement maintained by a company h back to company h by june and could not hold company h’s stock taxpayer a was also told that he had until the end of year sec_401 program to roll amount d the proceeds of the stock sale over into a new code _ because taxpayer a was terminated taxpayer a placed amount d into savings account e at bank b in june taxpayer a asked bank b if taxpayer a needed to put amount d into an-eligible individual_retirement_arrangement ira and was told that he would be taxed on the amount of the company h pian distribution but not any interest accrued and that he shouid roll it over before the end of the year sec_401 plan _into his new employer's code taxpayer a started new employment at company w on september w told taxpayer a that he could not make a rollover into it sec_401 program until the beginning of company taxpayer a was told by company w that it sec_401 at the beginning of january program would not accept the rollover of amount d which taxpayer a had maintained in saving account e because it was not in a qualified 401k or a conduit ra account company w suggested that taxpayer a request a waiver of the 60-day rollover requirement for the original 401_k_plan dispersal that was in savings account e and transfer amount d to a conduit_ira taxpayer a transferred amount d from the savings account to ira x a conduit_ira on january based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d from the qualified_plan maintained by company h and subsequently contributed to ira x a conduit_ira which meets the requirements of code sec_408 because the faiiure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed oe sec_402 of the code provides in summary that the transfer of an amount equal to any portion of the proceeds from the sale of property received in a distribution shall be treated as the transfer of property received in the distribution sec_402 of the code provides in summary that the excess of fair_market_value on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates an error caused by reliance on company h and company w taxpayer a followed the advice of company h and company w after stating his desire to accomplish a rollover of amount d distributed from the 401_k_plan maintained by company h into an new 401_k_plan at company w adhering to the instructions of company h and company w caused the failure of taxpayer a to complete a rollover of amount d into company w’s qualified_plan within the 60-day period prescribed by code sec_402 therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from company h’s qualified_plan and its subsequent contribution to ira x the service hereby deems such distribution and contribution to have met the 60-day rollover requirement provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to amount d transactions the transfer of amount d from company h's qualified_plan into ira x will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto i this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _at lease address all correspondence to se t ep ra t3 1d sincerely yours rances v vow employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
